Case: 12-30184          Document: 00512089088              Page: 1      Date Filed: 12/19/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                        FILED
                                                                                   December 19, 2012

                                             No. 12-30184                             Lyle W. Cayce
                                                                                           Clerk

KEYBANK NATIONAL ASSOCIATION,

                                                          Plaintiff
v.

PERKINS ROWE ASSOCIATES, L.L.C.,

                                                          Defendant
------------------------------------------------------------------------------------------------------------
KEYBANK NATIONAL ASSOCIATION,

                                                          Plaintiff-Appellee
v.

THORNCO, L.L.C.,

                                                          Defendant-Appellant



                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:09-CV-497


Before BARKSDALE, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30184    Document: 00512089088    Page: 2   Date Filed: 12/19/2012



                                No. 12-30184

      After reviewing the record, studying the briefs, and listening to oral
arguments, we AFFIRM the judgment of the district court for essentially the
same reasons given by the district court in its well-reasoned Ruling on Motions
for Summary Judgment. KeyBank Nat’l Ass’n v. Perkins Rowe Assocs., LLC, 823
F.Supp.2d 399 (M.D.La. Oct. 11, 2011). AFFIRMED.




                                      2